UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.000-54009 FREEBUTTON, INC. (Exact name of registrant as specified in its charter) Nevada 20-5982715 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 545 Second Street., #6 Encinitas, CA 92024 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (760) 487-7772 Securities registered pursuant to Section 12(b) of the Exchange Act: None. Securities registered pursuant to Section 12(g) of the Exchange Act: Common stock, par value $0.001 per share. (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The aggregate market value of the registrant’s common stock, par value $0.001 per share, held by non-affiliates of the registrant, based on the closing price of the common stock as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $0. As of April 12, 2013, the registrant had 33,411,620 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. ii FREEBUTTON, INC. ANNUAL REPORT ON FORM 10-K TABLE OF CONTENTS Page PART I ITEM 1. Business 1 ITEM 1A. Risk Factors 5 ITEM 1B. Unresolved Staff Comments 6 ITEM 2. Properties 6 ITEM 3. Legal Proceedings 6 ITEM 4. Mine Safety Disclosures 6 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 6 ITEM 6. Selected Financial Data 8 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 10 ITEM 8. Financial Statements and Supplementary Data 11 ITEM 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 12 ITEM 9A. Controls and Procedures 12 ITEM 9B. Other Information 13 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 13 ITEM 11. Executive Compensation 15 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 16 ITEM 14. Principal Accountant Fees and Services 18 PART IV ITEM 15. Exhibits and Financial Statement Schedules 19 Signatures 20 iii Use of Certain Defined Terms Except as otherwise indicated by the context, references in this report to “we,” “us,” “our,” “our Company,” or “the Company” are to the combined business of Freebutton, Inc. Forward-Looking Statements This Annual Report on Form 10-K contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “anticipate,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Annual Report on Form 10-K and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Annual Report on Form 10-K. All subsequent written and oral forward-looking statements concerning other matters addressed in this Annual Report on Form 10-K and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Annual Report on Form 10-K. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. iv PART I ITEM 1. BUSINESS Business Overview We operate sweepstakes websites featuring free giveaways of premier consumer products to users by participating in online games. Our partner companies provide premier consumer products in various categories, such as sports, electronics, travel, gaming, style, bags, etc for free giveaway, and in return, receive a series of benefits including product exposure, advertising space and sales leads. We also operate an eCommerce website where the users can purchase products of our partner companies. Corporate History We were incorporated on November 27, 2006 under the laws of the State of Nevada and extra-provincially registered under the laws of the Province of Ontario on February 2, 2007. Upon the consummation of a change of control as described below, we ceased our business of offering our window blind system products, and we now operate the business of sweepstakes and eCommerce websites. Recent Development Change of Control On August 2, 2012, the Company entered into a Stock Purchase Agreement (the “Agreement”) by and among the Company, Anthony Pizzacalla, a former stockholder of the Company, James Edward Lynch, JR. and Dallas James Steinberger pursuant to which Mr. Pizzacalla sold to Messrs. Lynch and Steinberger an aggregate of 10,000,000 shares of the Company’s common stock which constitutes 94% of the Company’s then outstanding common stock, in exchange for payment by Messrs. Lynch and Steinberger from their personal fund in an amount of $10,000.Under the Agreement, Mr. Lynch and Mr. Steinberger each purchased 5,000,000 shares of the Company’s common stock, respectively. Name Change and Symbol Change On September 6, 2012, we filed a Certificate of Amendment to its Articles of Incorporation (the “First Amendment”) to change its name from “Secure Window Blinds, Inc.” to “The Free Button, Inc.”.On September 11, 2012, the Company filed a Certificate of Correction to the First Amendment (the “Corrected Amendment”) to correct its name from “The Free Button, Inc.” to “FreeButton, Inc.”The Corrected Amendment took effect as of September 11, 2012. On September 24, 2012, the Company received approval by the Financial Industry Regulatory Authority (FINRA) for its name change and forward split. In connection with the name change, the Company changed its trading symbol from “SCWB” to “FBTN” (the “Symbol Change”). The Name Change and Symbol Change were announced on September 28, 2012. Forward Split The Company’s Board of Directors had previously approved a 15-to-1 forward split of the Company’s issued and outstanding shares (the “Fawad Split”). We received approval by FINRA on the Forward Split on September 24, 2012 and the forward split was announced on September 25, 2012. 1 Our Websites We currently have two operating websites, FreeButton.com and FreeButtonStore.com. FreeButton.com FreeButton.com is the instant-win website that engages users to “click” the FreeButton to win an array of products. Users are not required to complete a signing-up process, such as entering email addresses, in order to participate.Every attempt to win constitutes of, choosing a desired product on the home page or through the navigation bar, clicking that item to enter a specific giveaway section, where the User is taken to play a simple CAPTCHA (Completely Automated Public Turing test to tell Computers and Humans Apart) game to prove they are a human and not a bots, and then clicking the FreeButton to instantly find out if they have won the chosen product.One user is allowed unlimited attempts to win.Each free giveaway win occurs upon a pre-determined amount of attempts to win.The attempts to win give exposure for products supplied by our partner companies. We launched FreeButton.com beta 1.0 version on October 1, 2012. On February 15, 2013, we launched FreeButton.com 2.0 version with improved product display in categories, such as sport, tech, style, and gaming. Beginning February 2013, we have initiated a charitable donation program CauseClick at FreeButton.com, under which we donate one cent US dollar to a charitable organization selected by the Company for every attempt to win by users in participating sweepstakes at FreeButton.com. Mauli Ola Foundation, founded tointroduce surfing as a natural treatment for cystic fibrosisand a variety of other health challenges, is currently the charitable organization we selected for our donations under the CauseClick program. We may change or add selected charitable organizations or cancel the CauseClick Program at any time at the sole discretion of our management. FreeButtonStore.com FreeButtonStore.com is an eCommerce website, where users can purchase products, including the products they attempted to win on FreeButton.com, at a discounted price. FreeButtonStore.com could also link users to our partner companies’ websites to directly purchase their products. We share revenue with our partner companies on a pre-determined percentage for the purchased directed from FreeButtonStore.com. We provide our partner companies with advertising programs that drive users to their respective websites or FreeButtonStore.com to make purchases. The advertising programs include editorial, photos, video, and banner. The partner companies pay a fee to place advertisements on our website in the sections for their individual giveaway products until such products are won by our users. We plan to launch two additional websites, FreeButtonGaming.com & FreeButtonPlus.com. FreeButtonPlus.com FreeButtonPlus.com is designed to offer unique benefits to member users upon signing up our “Free+” program and paying for a fee.“Free+” program provides member users with benefits including, gifts with purchase, exclusive giveaways for members only, no CAPTCHA system prior to play, special offers from partner companies, ending- soon alerts, monthly attempt rewards, double donation values. We plan to launch FreeButtonPlus.com in approximately May 2013. 2 FreeButtonGaming.com. FreeButtonGaming.com. is intended for giveaway events with enhanced changes of winning, to be participated by limited number of paid users playing skill-required games.The number of participating users and the amount each user required to pay will be determined depending on the cost of winnable items. The participating users will be sent a link to enter a skill-required online game, such as “breakout” or “jewel mania”.The user with the highest score in each game will win the product. Additionally, we plan to build an Application Programming Interface (API) and license the API to other website publishers to be utilized for their own “play-to-win” games.We plan to launch FreeButtonGaming.com in approximately May 2013. Integration Site We plan to integrate all four discussed websites into one main website FreeButton.com, upon completion of beta testing to our satisfaction. We estimate that we will complete the integration in approximately August 2013. How We Generate Revenue We have not started to generate revenue since inception. We plan to generate revenue through four sources.We have built up partner engagement programs and FreeButtonStore.com, and expect to utilize the addition revenue sources as we complete construction of FreeButtonPlus.com and FreeButtonGaming.com.Current sources include: ● Partner Engagement Programs – We expect our partner companies that supply free giveaway products to pay a fee based on the amount of attempts to win their products in exchange for brand exposures, brand engagement such as “liking” on Facebook or “following” on twitter, and purchases directed to their own website. ● FreeButtonStore.com – We expect to make profits by selling products supplied to us at a reduced wholesale price by our partner companies. Additional sources include: ● FreeButtonPlus.com – We plan to charge a membership fee for users signing up the “Free+ program”. ● FreeButtonGaming.com – We plan to charge a membership fee for users participating skill-required games to win giveaway products. Our long-term goal is to be acquired by companies that seek a website with revenue and large traffic. Competition Our business is in the industry of online sweepstake and eCommerce.This industry is very competitive and rapidly evolving. We position ourselves as a non-enter-to-win website operator. We compete for users with numerous enter-and-win and sweepstakes sites and we also compete for product manufactures with other type of websites where our partner companies advertise their products. We believe that we will enjoy the following competitive advantages: ● Our non-enter-to-win. While FreeButtonPlus.com and FreeButtonGaming .com will require sign-ups by users, we plan to maintain our integration website FreeButton.com a non-enter-to-win website. Users can participate in sweepstake without have to entering personal information including their email addresses, mailing address, or phone number.Our users will not be bound to subsequent marketing emails, calls or mails and their information is safe from being sold for profit. ● Our advertising programs. We provide partner companies with unique and new branding experience in the market. Our clean and user-friendly websites give us advantages over some complicated enter-and-win sites. Our unique partnership model which includes the product and like value of cash program in exchange for conquest advertising makes us very much in demand and there is no other model like it. ● Our relationship with partner companies.James Lynch, one of our founders, lends us his network of relationships with consumer product manufacturer across the country, in particular sports product manufacturers, to build up partnerships with these companies. 3 We face some inherent risks and uncertainties in our business: ● Copycat Sites. Before we successfully secure patents on certain unique feature of play-to-winsets on FreeButton.com. , we are vulnerable to threat posed by websites that copy our idea or process. ● Regulationsrelating to giveaways. If government regulation of the online gaming or Internet industries increases, it may adversely affect our business and operating results. Our Marketing Strategy We market through a list of channels to promote our non-enter-to-win model and enhance the clean and user-friendly image of our websites. Directory Websites We market our websites by listing our giveaways on aggregator websites, such as giveawayscoop.com and emperola.com., where giveaway items and websites are gathered to provide visitors with one-stop information. The listings of our giveaways on aggregator websites are made on both free and paid basis. Industry Blogs We plan to identify and strategize within available blogging genre to promote and market our websites. Organic SEO We plan to utilize our knowledge accumulated from communicating with directory websites and blogging communities to select effective keywords and use pay-per-click (PPC) to have the selected keywordswork in our favor to gain traffic. Partner Companies We plan to work with our partner companies to promote our websites through their social media outlets.We plan to make template plans that our partner companies can implement to help drive traffic to our websites. Social Media We plan to form marketing strategies to be implemented on social media platforms. Traditional Advertising in Niche Genre We plan to use traditional advertising such as print, online and event sponsorship in specific market genres to promote specific giveaways. Causal Co-Marketing We plan to partner with charitable organizations to make donations to create additional incentives for users to participate in our sweepstakes. 4 Our Customers We consider our users and partner companies as our customers. We focus our marketing on users in the United States. As of this report, we have approximately 10,895 users and 106,538 attempts to win participating sweepstakes at FreeButton.com. We have not made any sales at FreeButtonScore.com. Our target partner companies are a variety of manufacturers or retailer of products. We have established partnership to supply us with action and adventure sports products, OEM automotive, travel services, and electronics. We will request pre-pay in advance from most of our Partners and extend net 30 credit terms to National brands with advertising agencies. Legal Environment We are subject to a number of federal and state laws and regulations that affect companies conducting business on the Internet, many of which are still evolving and being litigated in the courts, and could be interpreted in ways that could harm our business.These laws and regulations may involve user privacy, data protection, content, intellectual property, distribution, electronic contracts and other communications, competition, protection of minors, consumer protection, taxation and online payment services.The application and interpretation of these laws and regulations are often uncertain, particularly in the rapidly evolving industry in which we operate. We are also subject to federal laws and regulations regarding privacy and the protection of user data, including The Communications Decency Act of 1996, The Children’s Online Privacy Protection Act of 1998 and The Electronic Communications Privacy Act of 1986, among others. Many states have passed laws requiring notification to users when there is a security breach for personal data or the adoption of minimum information security standards that are often vaguely defined and difficult to implement. The costs of compliance with these laws may increase in the future as a result of changes in interpretation. Any failure by us to comply with privacy related laws and regulations or our privacy policy, could expose us to costly or time-consuming proceedings against us by governmental authorities or others, which could harm our business. Further, any failure by us to adequately protect our users’ privacy and data could result in loss of user confidence in our product and services and ultimately in a loss of subscribers, which could adversely affect our business. There are a number of legislative proposals before Congress and various state legislatures regarding privacy issues related to the Internet generally. We are unable to determine if and when such legislation may be adopted. If certain proposals were to be adopted, it could have an adverse effect on our business. In addition, rising concern about the use of social networking technologies for illegal conduct may in the future produce legislation or other governmental action that could require changes to our product or restrict or impose additional costs upon the conduct of our business.These regulatory and legislative developments, including excessive taxation, may prevent or significantly limit our ability to expand our business. Patent and Trademarks To establish and protect our proprietary rights, we rely on a combination of trademarks and patent applications, confidentiality agreements and other contractual rights. We have two registered trademarks relating to the FreeButton.com brand. We are currently pursuing patents related to certain play-to-win feature sets on the FreeButton.com. Employees As of April 2013, we have fiveemployees, two of whom are employed on a full-time basis and three are on a part-time basis. We believe that our future success depends in part on our continued ability to hire, assimilate and retain qualified personnel. ITEM 1A. RISK FACTORS Smaller reporting companies are not required to provide the information required by this item. 5 ITEM 1B. UNRESOLVED STAFF COMMENTS Smaller reporting companies are not required to provide the information required by this item. ITEM 2. PROPERTIES Our principal executive office is located at 545 Second Street #6, Encinitas, CA 92024.We lease approximately 658 square feet of office space on a month-to-month basis, and our office rental expense on a monthly basis is approximately $1,344. ITEM 3. LEGAL PROCEEDINGS There are no material pending legal proceedings to which we are a party or of which any of our property is the subject. From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business. Litigations are subject to inherent uncertainties and an adverse result in these or other matters may arise from time to time and harm our business. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock has traded on the OTC Bulletin Board under the symbol “SWCB” since August 13, 2010.Beginning September 2012, our symbol was changed to “FBTN”. The following table sets forth the range of the quarterly high and low bid price information for the years beginning August 13, 2012 through December 31, 2012 as reported by the OTC Bulletin Board. High Bid* ($) Low Bid* ($) Third Quarter (beginning August 13, 2012) $ $ Fourth Quarter * The quotations of the closing prices reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. The market price of our common stock is subject to significant fluctuations in response to variations in our quarterly operating results, general trends in the market, and other factors, over many of which we have little or no control.In addition, broad market fluctuations, as well as general economic, business and political conditions, may adversely affect the market for our common stock, regardless of our actual or projected performance. Holders As of April 12, 2013, there were 32holders of record of our common stock.This does not reflect the number of persons or entities who held stock in nominee or street name through various brokerage firms. 6 Dividend Policy We have never declared or paid dividends on our common stock.We do not anticipate paying any dividends on our common stock in the foreseeable future.We currently intend to retain all available funds and any future earnings to fund the development and growth of our business.Any future determination to declare dividends will be subject to the discretion of our board of directors and will depend on various factors, including applicable laws, our results of operations, financial condition, future prospects and any other factors deemed relevant by our board of directors. Recent Sales of Unregistered Securities On August 9, 2012, the Company issued a one-year promissory note of a principal amount of $110,000, with an interest of 8%. The holder is entitled to convert any portion of the outstanding and unpaid amount into our common stock at conversion price of $0.10 per share, subject to adjustments if the Company issues shares in a financing for a gross proceeds exceeding $1,000,000 within the term of the note.The issuance of these shares was exempt from the registration requirements of the Securities Act of 1933, as amended (the “Securities Act”), pursuant to Section 4(2) thereof as a transaction by an issuer not involving a public offering. On November 20, 2012, the Company issued a six-month promissory note of a principal amount of $25,000, with an interest of 8%. The holder is entitled to convert any portion of the outstanding and unpaid amount into our common stock at conversion price of $0.10 per share, subject to adjustments if the Company issues shares in a financing for a gross proceeds exceeding $1,000,000 within the term of the note.The issuance of these shares was exempt from the registration requirements of the Securities Act, pursuant to Section 4(2) thereof as a transaction by an issuer not involving a public offering. On December 13, 2012, the Company issued a six-month promissory note of a principal amount of $10,000, with an interest of 8%. The holder is entitled to convert any portion of the outstanding and unpaid amount into our common stock at conversion price of $0.20 per share, subject to adjustments if the Company issues shares in a financing for a gross proceeds exceeding $1,000,000 within the term of the note. The issuance of these shares was exempt from the registration requirements of the Securities Act, pursuant to Section 4(2) thereof as a transaction by an issuer not involving a public offering. On February 25, 2013, the Company issued a total of 7,000 shares of the Company’s commons stock under the 2013 Equity Incentive Award Plan (the “2013 Plan”), to three service providers, at a price of $0.633 per share. Total value received forservices rendered was $4,430. The issuance of these shares was exempt from the registration requirements of the Securities Act, pursuant to Section 4(2) thereof as a transaction by an issuer not involving a public offering. On February 25, 2013, the Company issued 100,000shares of the Company’s commons stock to an investor at a price of $0.25 per share, in exchange for proceeds of $25,000.The issuance of these shares was exempt from the registration requirements of the Securities Act pursuant to Section 4(2) thereof as a transaction by an issuer not involving a public offering. On March 18, 2013, the Company issued a six-month promissory note of a principal amount of $25,000, with an interest of 8%. The holder is entitled to convert any portion of the outstanding and unpaid amount into our common stock at conversion price of $0.10 per share, subject to adjustments if the Company issues shares in a financing for a gross proceeds exceeding $225,000 within the term of the note.The issuance of these shares was exempt from the registration requirements of the Securities Act, pursuant to Section 4(2) thereof as a transaction by an issuer not involving a public offering. 7 ITEM 6. SELECTED FINANCIAL DATA Smaller reporting companies are not required to provide the information required by this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Management’s Discussion and Analysis of Financial Condition and Results of Operations is intended to provide a reader of our financial statements with a narrative from the perspective of our management on our financial condition, results of operations, liquidity, and certain other factors that may affect our future results.The following discussion and analysis should be read in conjunction with our audited consolidated financial statements and the accompanying notes thereto included in “Item 8. Financial Statements and Supplementary Data.” In addition to historical financial information, the following discussion and analysis contains forward-looking statements that involve risks, uncertainties and assumptions.See “Forward-Looking Statements.”Our results and the timing of selected events may differ materially from those anticipated in these forward-looking statements as a result of many factors. Business Overview We operate sweepstakes websites featuring free giveaways of premier consumer products to users by participating in online games. Our partner companies provide premier consumer products in various categories, such as sports, electronics, travel, gaming, style, bags, etc for free giveaway, and in return, receive a series of benefits including product exposure, advertising space and sales leads. We also operate an eCommerce website where the users can purchase products of our partner companies. Recent Development Change of Control On August 2, 2012, the Company entered into a Stock Purchase Agreement (the “Agreement”) by and among the Company, Anthony Pizzacalla, a former stockholder of the Company, James Edward Lynch, JR. and Dallas James Steinberger pursuant to which Mr. Pizzacalla sold to Messrs. Lynch and Steinberger an aggregate of 10,000,000 shares of the Company’s common stock which constitutes 94% of the Company’s then outstanding common stock, in exchange for payment by Messrs. Lynch and Steinberger from their personal fund in an amount of $10,000.Under the Agreement, Mr. Lynch and Mr. Steinberger each purchased 5,000,000 shares of the Company’s common stock, respectively. Upon the consummation of a change of control, we ceased our business of offering our window blind system products, and we now operate the business of sweepstakes and eCommerce websites. Name Change and Symbol Change On September 6, 2012, we filed a Certificate of Amendment to its Articles of Incorporation (the “First Amendment”) to change its name from “Secure Window Blinds, Inc.” to “The Free Button, Inc.”.On September 11, 2012, the Company filed a Certificate of Correction to the First Amendment (the “Corrected Amendment”) to correct its name from “The Free Button, Inc.” to “FreeButton, Inc.”The Corrected Amendment took effect as of September 11, 2012. On September 24, 2012, the Company received approval by the Financial Industry Regulatory Authority (FINRA) for its name change and forward split. In connection with the name change, the Company changed its trading symbol from “SCWB” to “FBTN” (the “Symbol Change”). The Name Change and Symbol Change were announced on September 28, 2012. 8 Forward Split The Company’s Board of Directors had previously approved a 15-to-1 forward split of the Company’s issued and outstanding shares (the “Fawad Split”). We received approval by FINRA on the Forward Split on September 24, 2012 and the forward split was announced on September 25, 2012. Plan of Operations During the next twelve months we anticipate implementing: We plan to launch two additional websites, FreeButtonGaming.com & FreeButtonPlus.com. FreeButtonPlus.com FreeButtonPlus.com is designed to offer unique benefits to member users upon signing up our “Free+” program and paying for a fee.“Free+” program provides member users with benefits including, gifts with purchase, exclusive giveaways for members only, no CAPTCHA system prior to play, special offers from partner companies, ending- soon alerts, monthly attempt rewards, double donation values. We plan to launch FreeButtonPlus.com in approximately May 2013. FreeButtonGaming.com. FreeButtonGaming.com. is intended for giveaway events with enhanced changes of winning, to be participated by limited number of paid users playing skill-required games.The number of participating users and the amount each user required to pay will be determined depending on the cost of winnable items. The participating users will be sent a link to enter a skill-required online game, such as “breakout” or “jewel mania”.The user with the highest score in each game will win the product. Additionally, we plan to build an Application Programming Interface (API) and license the API to other website publishers to be utilized for their own “play-to-win” games.We plan to launch FreeButtonGaming.com in approximately May 2013. Integration Site We plan to integrate all four discussed websites into one main website FreeButton.com, upon completion of beta testing to our satisfaction. We estimate that we will complete the integration in approximately August 2013. Our President, Chief Executive Officer and Secretary, James Lynch, builds partnerships with consumer products manufacturer, drives sales, perform other functions of an executive, managerial or administrative nature. Our Vice President and Treasury, Dallas Steinberger, is responsible for our website construction and assist with marketing and generating traffic to our websites. Results of Operations Our auditor has indicated in their reports on our financial statements for the fiscal years ended December 31, 2012 that conditions exist that raise substantial doubt about our ability to continue as a going concern due to our recurring losses from operations, deficit in equity, and the need to raise additional capital to fund operations. A “going concern” opinion could impair our ability to finance our operations through the sale of debt or equity securities. We did not generate any revenue during the fiscal year ended December 31, 2012 and has not generated any revenue since inception November 27, 2006. Total expenses for the fiscal year ended December 31, 2012 were $122,973 resulting in an operating loss for the fiscal year of $122,973 as compared to total expenses of $18,249 resulting in an operating loss of $ 18,249 for the fiscal year ended December 31, 2011. The operating loss for the fiscal year ended December 31, 2012 is a result of office and general expenses in the amount of $29,218, management fee of $45,000, marketing expenses of $10,884 and professional fees in the amount of $37,871 as compared to Office and general expenses in the amount of $2,249, management fee of nil, marketing expenses of nil and professional fees in the amount of $16,000 for the fiscal year ended December 31, 2011. Capital Resources and Liquidity As of December 31, 2012, we had $21,674 of cash as compared to $2 of cash for the year ended December 31, 2011. We anticipate that our current cash and cash equivalents and cash generated from financing activities will be insufficient to satisfy our liquidity requirements for the next 12 months. To date the Company has generated no revenues from its business operations and has incurred operating losses since inception of $201,224.As at December 31, 2012, the Company has a working capital deficit of $143,741. The Company requires additional funding to meet its ongoing obligations and to fund anticipated operating losses. Our auditor has expressed substantial doubt about our ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on raising capital to fund its initial business plan and ultimately to attain profitable operations. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classification of liabilities that might result from this uncertainty. We expect to incur product development, marketing and professional and administrative expenses as well expenses associated with maintaining our SEC filings. We will require additional funds during this time and will seek to raise the necessary additional capital. If we are unable to obtain additional financing, we may be required to reduce the scope of our business development activities, which could harm our business plans, financial condition and operating results. Additional funding may not be available on favorable terms, if at all. The Company intends to continue to fund its business by way of equity or debt financing and advances from related parties. In the event we seek to raise additional capital through the issuance of debt or its equivalents, this will result in increased interest expense.If we raise additional capital through the issuance of equity or convertible debt securities, the percentage ownership of our company held by existing shareholders will be reduced and those shareholders may experience significant dilution.In addition, new securities may contain certain rights, preferences or privileges that are senior to those of our common stock.We cannot assure you that we will be able to raise the working capital as needed in the future on terms acceptable to us, if at all.Any inability to raise capital as needed would have a material adverse effect on our business, financial condition and results of operations. 9 If we cannot raise additional fund, we will have to cease business operations. As a result, investors in the Company’s common stock would lose all of their investment. Off Balance Sheet Arrangements There are no off-balance sheet arrangements currently contemplated by management or in place that are reasonably likely to have future effect on the business, financial condition, revenue or expenses and/or result of operations. Recent Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Smaller reporting companies are not required to provide the information required by this item. 10 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA FREEBUTTON, INC. (Formerly Secured Window Blinds, Inc.) (A Development Stage Company) FINANCIAL STATEMENTS (Audited) December 31, 2012 BALANCE SHEETS F-2 STATEMENTS OF OPERATIONS F-3 STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) F-4 STATEMENTS OF CASH FLOWS F-5 NOTES TO FINANCIAL STATEMENTS F-6 11 PLS CPA, A PROFESSIONAL CORPORATION t 4#210 t SAN DIEGO t CALIFORNIA 92111t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 433-2979 t E-MAIL changgpark@gmail.comt Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Freebutton Inc. (Formerly known as Secure Window Blinds, Inc.) We have audited the accompanying balance sheets of Freebutton, Inc. (A Development Stage “Company”) as of December 31, 2012 and 2011 and the related statements of operations, changes in shareholders’ deficit and cash flows for the years then ended December 31, 2012 and 2011, and for the period from November 27, 2006 (inception) to December31, 2012. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Freebutton, Inc. as of December 31, 2012 and 2011, and the result of its operations and its cash flows for the years then ended December 31, 2012 and 2011, and for the period from November 27, 2006 (inception) to December 31, 2012 in conformity with U.S. generally accepted accounting principles. The financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, the Company’s losses from operations raise substantial doubt about its ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/PLS CPA PLS CPA, A Professional Corp. April 16, 2013 San Diego, CA. 92111 F-1 FREEBUTTON, INC. (Formerly Secured Window Blinds, Inc.) (A Development Stage Company) BALANCE SHEETS December 31, December 31, ASSETS CURRENT ASSETS Cash $ $
